IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37617

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 365
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 17, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRAD VINCENT ZSADANYI,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of seven years, for felony injury to a child, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brad Vincent Zsadanyi pled guilty to felony injury to a child. I.C. § 18-15011(a). The
district court sentenced Zsadanyi to a unified term of ten years, with a minimum period of
confinement of seven years. Zsadanyi appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Zsadanyi’s judgment of conviction and sentence are affirmed.




                                                   2